UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  25 April 2012 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   Enclosure: Semapa Intention to Acquire CRH's 49% in Secil N E W S R E L E A S E 25 April 2012 SEMAPA NOTIFIES CRH OF INTENTION TO ACQUIRE CRH'S 49% HOLDING IN PORTUGUESE CEMENT JOINT VENTURE SECIL On 10 August 2011 CRH plc announced that an Arbitral Tribunal in Paris, functioning under the Rules of Arbitration of the International Chamber of Commerce (ICC), had issued its award and that CRH and Semapa (SGPS,S.A.) were obliged to complete the sale and purchase of CRH's 49% shareholding in Secil at an equity price of €574 million. Semapa has now notified CRH of its intention to acquire the Secil shares held by CRH on 15 May 2012 on the terms set out in the ICC award. CRH acquired a 49% shareholding with joint management control in Secil in June 2004 for an equity consideration of €329 million plus share of net debt at acquisition of approximately €100 million. Contact CRH at Dublin 404 1000 (+) Myles Lee Chief Executive Albert ManifoldChief Operating Officer Maeve Carton Finance Director CRH plc, Belgard Castle, Clondalkin, Dublin 22, Ireland TELEPHONE + FAX + E-MAIL: mail@crh.com WEBSITE: www.crh.com Registered Office, 42 Fitzwilliam Square, Dublin 2, Ireland Notes for Editors Secil is a Portuguese manufacturer of cement and ready mixed concrete. Secil also has cement and ready mixed concrete operations in Tunisia and Lebanon and cement operations in Angola. In 2011, Secil (100% basis) achieved EBITDA of €102 million on sales of €507 million. Net debt at 31 December 2011 amounted to €142 million. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 25 April 2012 By:/s/Maeve Carton M. Carton Finance Director
